Citation Nr: 1409706	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at St. Mary's Medical Center on November 11, 2008.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Methodist Medical Center on November 16, 2008.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1974 to September 1977.  This case comes to the Board of Veterans' Appeals (Board) on appeal from decisional letters, dated in December 2008, by the Department of Veterans Affairs (VA) Medical Center (MC) in Mountain Home, Tennessee, which denied payment or reimbursement for unauthorized medical expenses incurred at St. Mary's Medical Center on November 11, 2008, on the bases that a prudent layperson would not have thought it to be a medical emergency and that VA facilities were feasibly available to provide the necessary care.  

This case also comes to the Board on appeal from decisional letters, dated in January 2009 and February 2009, by the Mountain Home VAMC, which denied payment or reimbursement, in part, for unauthorized medical expenses incurred at Methodist Medical Center of Oak Ridge during a period from November 13, 2008 through 16, 2008, on the basis that the Veteran's medical condition had stabilized during hospitalization and VA facilities were feasibly available for care.  The VAMC authorized payment for medical expenses incurred from November 13, 2008, when the Veteran was admitted to the medical center, through November 15, 2008, when the VAMC stated that his medical condition had stabilized and VA facilities were feasibly available.  The Veteran appealed for payment or reimbursement for those expenses for which he was financially liable.  

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Methodist Medical Center on November 16, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the VHA via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  On the afternoon of November 11, 2008, the Veteran arrived at the emergency room at St. Mary's Medical Center and received treatment, and such care was not authorized by VA in advance. 

2.  At the time the treatment was furnished at St. Mary's Medical Center, the Veteran was enrolled in the VA health care system and had received medical services within the preceding two-year period, was financially liable to St. Mary's for the treatment, had no coverage under a health plan contract for payment or reimbursement for the treatment, had no contractual or legal recourse against a third party to extinguish his liability (the treatment was not for an accident or work-related injury), and was not eligible for reimbursement under 38 U.S.C.A. § 1728 (he had no service-connected disabilities). 

3.  A prudent person would reasonably have considered that delay in seeking immediate medical attention, which the Veteran received on the afternoon of November 11, 2008, would have been hazardous to life or health.  

4.  It is not shown that a VA or other federal facility/provider was feasibly available to provide the necessary medical care for the Veteran at St. Mary's Medical Center on November 11, 2008.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at St. Mary's Medical Center on November 11, 2008 are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1005.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As this decision grants the benefit sought, no further discussion of the VCAA is necessary. 

Legal Criteria, Factual Background, and Analysis

The Veteran has filed a claim for payment or reimbursement for the cost of unauthorized private medical expenses incurred at St. Mary's Medical Center on November 11, 2008.  It is noted that the Veteran actually made two visits to St. Mary's on November 11, 2008; it appears that the initial visit in the afternoon, as opposed to the second visit at 10:46 pm., is the visit considered for purposes of this appeal.  

Records in the file indicate that the Veteran does not have a service-connected disability, is in receipt of nonservice-connection pension benefits (granted effective in July 2009), is not covered by health insurance (and not eligible for Medicaid), and is enrolled in the VA healthcare system.  The basic facts are not in dispute.  On the afternoon of November 11, 2008 (at 1:15 pm., according to the triage nurse), the Veteran appeared on his own at the emergency room of St. Mary's Medical Center.  He complained of abdominal cramps, of one and a half to two hours' duration.  He also was described as having both abdominal and back pain, estimated to have an intensity of 9 on a scale of 0 (no pain) to 10 (unbearable).  Associated symptoms included chills and lightheadedness.  He also gave a history of abdominal pain the previous evening.  On examination, there was mild tenderness.  The back had a normal inspection.  Labs were normal, except for urinalysis (regarding abnormality involving red blood cells).  The clinical impression was acute and recurrent abdominal pain; and microscopic hematuria (possible left ureteral stone).  After he was administered morphine and Phenergan, the Veteran's pain level subsided to 3 (uncomfortable).  By 4:00 pm., he felt better.  He declined admission and a CT scan of the abdomen.  He was released/discharged to home at 4:25 pm., whereupon he was advised to see his doctor for a repeat urinalysis the following week and to return to the emergency room as needed.  

Additional records from St. Mary's Medical Center show that the Veteran returned to the emergency room on the night of November 11, 2008 at 10:46 pm., accompanied by family.  His chief complaints were abdominal pain, vomiting, and constipation.  The triage nurse noted that the Veteran estimated the pain in the left lower quadrant of the abdomen and the center of the lower back to have an intensity of 10 on a scale of 0 (no pain) to 10 (unbearable).  The Veteran indicated that his pain had worsened since he left the emergency room earlier that day.  A CT scan showed findings consistent with inflammatory process such as pyelonephritis involving the left kidney.  The clinical impression was abdominal pain, vomiting, constipation, and left hydronephrosis.  VA was contacted and the findings were discussed.  Thereafter, Johnson City EMS arrived to transport the Veteran from St. Mary's to the Mountain Home VAMC in the early morning hours of November 12, 2008.  The file (see VA medical evaluator's determination in December 2009) indicates that the Veteran's distance from Mountain Home VAMC was 143 miles.  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In this case, the Veteran has not claimed, and the record does not show, that his care at St. Mary's was authorized in advance.  Therefore, payment for the private medical treatment received on November 11, 2008 is not warranted for the expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 based on prior authorization.

Nevertheless, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities shall be authorized if the criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1005 are met.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

a.  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;
b.  The claim for payment or reimbursement is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;
c.  A VA or other Federal facility was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent person;
d.  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the emergency treatment;
e.  The veteran is financially liable for the treatment;
f.  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part,  for the emergency treatment; 
g.  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted, without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and
h.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (codified at 38 C.F.R. § 17.1002(a)-(h)) (2012).

The Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010), also amended 38 U.S.C.A. § 1725; however, these amendments only are effective and apply with respect to emergency treatment furnished on or after February 1, 2010, such is not the case here.

Under 38 U.S.C.A. § 1725, the definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1).  

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  

Initially, the Board notes that the evidence of record as previously described shows that the medical treatment in question on November 11, 2008 was provided in a non-VA facility (St. Mary's Medical Center), and that the Veteran had been enrolled in the VA health care system and received medical services within the past two years before he was treated in the emergency room at St. Mary's beginning in the early afternoon.  Further, at the time of private hospital treatment, the Veteran had no coverage under a health plan contract, and the billing statements indicate that he was personally liable for the cost of treatment.  There is also no indication that the Veteran's condition treated at St. Mary's was caused by an accident or work-related injury such that the Veteran would have a claim (contractual or legal recourse) against a third party to extinguish his liability.  He was discharged home from the emergency room as soon as the initial emergency evaluation and treatment was concluded.  Without any service-connected disability, the Veteran is not eligible for reimbursement for the treatment provided by St. Mary's under 38 U.S.C.A. § 1728.   

As to whether a medical emergency existed, the Board observes that the regulation indicates that an emergency exists if a prudent layperson would have reasonably expected that delay in treatment would be hazardous to life or health.  The Veteran arrived on his own at the emergency room because he believed his situation to be an emergency.  He described his abdominal pain level to be in the range of unbearable, with associated symptoms of chills and lightheadedness.  To ease the pain, he required morphine.  Although his pain improved a good deal and he was discharged home within a few hours of his arrival, he returned to the emergency room about six hours later, complaining of even worse pain.  Following additional tests that revealed left kidney problems and a consult with VA doctors at Mountain Home VAMC, he was transferred to the VA facility via ambulance on November 12, 2008 for further evaluation and treatment.  Based on the evidence noted herein and resolving all reasonable doubt in the Veteran's favor, the Board concludes that a prudent layperson would have believed that a delay in seeking treatment would have been hazardous to Veteran's health and that his emergency room visit on the afternoon of November 11, 2008, which necessitated transfer to the VAMC for further treatment after he was seen again in the same emergency room on the same night, was emergent.  It is conceivable for one with an average knowledge of health and medicine that without having received immediate medical attention, there might have been serious kidney dysfunction (as later revealed in a CT scan) or serious abdominal impairment.  

Finally, the Board concludes that there was no VA facility that was feasibly available to the Veteran.  As noted above, the Veteran would have been required to drive approximately 143 miles to be seen at the Mountain Home VAMC, where he was eventually transferred the next day on November 12, 2008.  In light of this and the applicable standard of what a prudent layperson would consider to be reasonable in attempting to use a VA facility beforehand, the Board concludes that a VA facility was not feasibly available to the Veteran.  

In sum, the Board finds that it was reasonable and prudent for the Veteran to decide that delay in seeking immediate medical attention on the afternoon of November 11, 2008 would have been hazardous to his life or health, and that a VA facility was not feasibly available at that time.  Accordingly, the criteria for payment or reimbursement of the unauthorized medical expenses resulting from the non-VA medical treatment at St. Mary's Medical Center on November 11, 2008 are met.  


ORDER

The appeal seeking payment or reimbursement of unauthorized medical expenses incurred at St. Mary's Medical Center on November 11, 2008 is granted.


REMAND

The Mountain Home VAMC denied the Veteran's claim for payment or reimbursement for unauthorized medical expenses incurred at Methodist Medical Center of Oak Ridge on November 16, 2008.  When he was admitted to the hospital on November 13, 2008, his condition was considered emergent and VA facilities were not deemed feasibly available, but on November 15, 2008, he was deemed stable for transfer.  Thus, his claim for payment or reimbursement for medical expenses incurred at the hospital was approved in part (from November 13, 2008 through November 15, 2008) and denied in part (beginning November 16, 2008).  

The Veteran contends that from November 11 to November 13, he experienced four "attacks" that required emergency care.  He asserts that they were all "equally bad" and required immediate attention.  He contends that he experienced similar symptoms of abdominal and back pain, and that if VA has granted his claim for one of the visits (at least in part), then all his medical expenses should be paid/reimbursed.  He believes he meets the criteria to receive payment/reimbursement from VA for all services rendered during his hospitalization at Methodist Medical Center. 

In a December 2008 consideration of the Veteran's claim concerning expenses incurred at Methodist Medical Center beginning November 13, 2008, a VA medical evaluator (a registered nurse) found that emergency treatment was required and that VA facilities were not feasibly available, but also determined that the Veteran was stable enough for transfer to a VA facility on November 15, 2008.  Records from Methodist, however, indicate that the Veteran underwent a surgical procedure on November 14, and that although he felt better afterwards he still had "great difficulty having a bowel movement and so on the 15th an aggressive regimen of bowel program was begun."  It is not clear whether the Veteran's continuing problems requiring "aggressive treatment" would still mean that he was stable for transfer purposes.  The VA evaluator did not discuss the Veteran's medical treatment needs on November 15.  

Then, in a September 2009 reconsideration of the claim, a VA medical evaluator (a physician) found that emergent treatment was required but that VA facilities were feasibly available to provide the needed care.  In his brief rationale, the evaluator stated that non-VA records described three days of "crescendo symptoms" including nausea and vomiting for two days prior to seeking non-VA care.  He felt that the Veteran could have come to the VAMC safely during that time.  This opinion not only appears to contradict the earlier one, at least in terms of the issue of the availability of VA facilities, but it also appears that the evaluator was not cognizant of the fact that the Veteran had been transferred to the VAMC from St. Mary's Medical Center on November 12, 2008.  Indeed, these VAMC records are not of record.  In other words, his determination does not appear to be based on a consideration of the significant facts surrounding this case.  

In light of the foregoing, the pertinent Mountain Home VAMC records of the Veteran's visit beginning on November 12, 2008 should be obtained, and another evaluation should be undertaken with regard to the subsequent hospitalization at Methodist Medical Center from November 13-16.  The evaluator should assess in particular whether the Veteran's medical condition on November 15, 2008 was stable enough for transfer to a VA facility and whether VA facilities were feasibly available at that time.  

Finally, the October 2010 statement of the case provided an outdated version of the law wherein it cited to an old version of 38 C.F.R. § 17.1002.  38 U.S.C.A. § 1725 was amended, effective October 10, 2008.  Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123.  The amendment added a provision which essentially expanded the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if:  (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  

The prior version of the law (cited in the October 2010 statement of the case) only allowed for payment or reimbursement up to the point of stabilization regardless of whether the veteran could be transferred to a VA facility.  The regulatory amendments implementing these changes were made final on December 21, 2011, and are effective as of January 20, 2012.  See Payment or Reimbursement for Emergency Treatment Furnished by Non-VA Providers in Non-VA Facilities to Certain Veterans with Service-Connected or Nonservice-Connected Disabilities, 76 Fed. Reg. 79,067 (Dec. 21, 2011).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying him that the October 2010 statement of the case was incorrect in that it stated that the law only allowed for payment or reimbursement up to the point of stabilization regardless of whether the veteran could be transferred to a VA facility; and that the correct, amended version of the law requires that payment or reimbursement is allowed until such time as the Veteran can be transferred safely to an available VA/Federal facility.

2.  Obtain all records pertaining to the Veteran's evaluation, diagnosis, and treatment on November 12-13, 2008 from Mountain Home VAMC.  

3.  Ask that a VA physician review the record, particularly the medical reports from St. Mary's Medical Center, Mountain Home VAMC, and Methodist Medical Center for the period covering November 11, 2008 through November 16, 2008, and furnish opinions, with clear rationale, regarding the following questions:  

(a).  Was the Veteran's medical condition stabilized on Saturday, November 15, 2008, at Methodist Medical Center of Oak Ridge?  To that end, does undergoing an aggressive bowel regimen on November 15, 2008 mean that he was not stable for purposes of being safely transferred to a VA/Federal facility?; and 

(b).  If the Veteran's medical condition had stabilized on Saturday, November 15, 2008, was a VA/Federal facility capable of accepting his transfer (e.g., a bed was available) at the time he became stabilized?

The evaluator is advised that the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other federal facility that VA has an agreement with to furnish health care services for veterans.  

4.  Then, readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


